Title: Notes of Cabinet Meeting on a Commercial Treaty with France, 23 August 1793
From: Jefferson, Thomas
To: 


Aug. 23. 93. In consequence of my note of yesterday to the Presidt. a meeting was called this day at his house to determine what should be done with the proposition of France to treat. The importance of the matter was admitted, and being of so old a date as May 22d. we might be accused of neglecting the interests of the US. to have left it so long unanswered, and it could not be doubted Mr. Genet would avail himself of this inattention. The Presidt. declared it had not been inattention, that it had been the subject of conversation often at our meetings, and the delay had proceeded from the difficulty of the thing. If the struggles of France should end in the old despotism the formation of such a treaty with the present government would be a matter of offence: if it should end in any kind of free government he should be very unwilling by inattention to their advances to give offence and lose the opportunity of procuring terms so advantageous to our country. He was therefore for writing to Mr. Morris to get the powers of Mr. Genet renewed to his successor. [As he had expressed this opinion to me the afternoon before I had prepared the draught of a letter accordingly.] But how to explain the delay?—The Secy. of the Treasury observed on the letter of the Natl. Convention, that as it did not seem to require an answer, and the matters it contained would occasion embarrassment if answered he should be against answering it. That he should be for writing to Mr. Morris mentioning our readiness to treat with them and suggesting a renewal of Mr. Genet’s powers to his successor, but not in as strong terms as I had done in my draught of the letter, not as a thing anxiously wished for by us, lest it should suggest to them the asking a price: and he was for my writing to Mr. Genet now an answer to his letter of May 22. referring to the meeting of the Senate the entering on the treaty. Knox concurred with him. The Attorney Genl. also, except that he was against suggesting the renewal of Mr. Genet’s powers, because that would amount to a declaration that we would treat with that government, would commit us to lay the subject before the Senate, and his principle had ever been to do no act, not unavoidably necessary, which in the event of a counterrevolution might offend the future governing powers of that country.—I stated to them that having observed from our conversations that the propositions to treat might not be acceded to immediately I had endeavored to prepare Mr. Genet for it by taking occasion in conversations to apprise him of the controul over treaties which our constitution had given to the Senate, that tho’ this was indirectly done (because not having been authorised to say any thing official  on the subject, I did not venture to commit myself directly) yet on some subsequent conversation, I found it had struck him exactly as I had wished, for speaking on some other matter, he mentioned incidentally his propositions to treat, and said ‘however as I know now that you cannot take up that subject till the meeting of Senate, I shall say no more about it now,’ and so proceeded with his other subject, which I do not now recollect. I said I thought it possible by recalling the substance of these conversations to Mr. Genet in a letter to be written now, I might add that the Executive had at length come to a conclusion that on account of the importance of the matter, they would await the meeting of the Senate. But I pressed strongly the urging Mr. Morris to procure a renewal of Genet’s powers that we might not lose the chance of obtaining so advantageous a treaty. E. R. had argued against our acceding to it because it was too advantageous, so much so that they would certainly break it, and it might become the cause of war. I answered that it would be easy in the course of the negotiation to cure it of it’s inequality by giving some compensation: but I had no fear of their revoking it, that the islanders themselves were too much interested in the concessions ever to suffer them to be revoked, that the best thinkers in France had long been of opinion that it would be for the interest of the mother country to let the colonies obtain subsistence wherever they could cheapest, that I was confident the present struggles in France would end in a free government of some sort, and that such a government would consider itself as growing out of the present one and respect it’s treaties.—The Presidt. recurred to the awkwardness of writing a letter now to Mr. Genet in answer to his of May 22d. That it would be certainly construed as merely done with a design of exculpation of ourselves, and he would thence inculpate us.—The more we reflected on this the more the justice of this observation struck us. H. and myself came into it. Knox still for the letter. R. half for it, half against it, according to custom. It was at length agreed I should state the substance of my verbal observations to Mr. Genet, in a letter to Mr. Morris, and let them be considered as the answer intended, for being from the Secy. of state they might be considered as official tho’ not in writing.
It is evident that taking this ground for their future justification to France and to the US. they were sensible they had censurably neglected these overtures of treaty. For not only what I had said to Mr. Genet was without authority from them, but was never communicated to them till this day. To rest the justification of delay on answers given it is true in time, but of which they had no knolege till now, is an ostensible justification only.
